Citation Nr: 1706343	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating higher than 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from December 1975 to April 1976, from July 1978 to February 1980, and from February 1985 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from January and November 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

In regard to entitlement to service connection for a low back disability and a left knee disability, the Veteran has requested a personal hearing before a VLJ sitting at his local RO.  He is entitled to a hearing prior to the adjudication of his claims.  Accordingly, these issues must be remanded.

In regard to entitlement to a higher rating for his right knee, this claim was denied in November 2014.  In December 2014, he filed a notice of disagreement (NOD) to that issue.  Accordingly, this issue must be remanded so that a statement of the case (SOC) may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a hearing before a member of the Board, either as a video hearing or a Travel Board hearing, whichever is available sooner.  Advise the Veteran and his representative of the date and time of the hearing.

2.  Contemporaneously with the above, issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher rating for his service-connected right knee.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




